FOLLMER, District Judge.
This is petitioner’s second application for writ of habeas corpus in this district.1 The present petition raises one new ground not heretofore presented and determined and which is therefore being considered herein.2 Using his own language, his contention is, “The petitioner bases his complaint on the fact that he was discharged from the United States Army while serving a sentence adjudged by general courts-martial, that one day after the issue of discharge your petitioner was interned in a United States Federal Penitentiary; interned therein by the military authorities; on a military commitment warrant signed prior to discharge and separation from the Army and that the rulings of the Judge Advocate General of the United States Army has provided that once a discharge has been issued to a man in confinement it immediately terminates the remaining unexecuted portion of the sentence.”
This contention is without merit. Where a soldier in a court-martial proceeding has been sentenced to a term in the penitentiary, with a dishonorable discharge also imposed,3 he nevertheless as a person under sentence adjudged, by a court-martial, remains, pursuant to the provisions of Article of War 2, 10 U.S.C.A. § 1473, a person “subject to military law”,4 and such discharge dogs not terminate 'the prison sentence.
The ■ application for writ of habeas corpus is denied.

 On his previous application, Ex parte Steele, D.C.M.D.Pa., 79 F.Supp. 428, he was represented by counsel and he now has an appeal pending therein.


 Section 2244 New Federal. Judicial Code, 28 U.S.C.A. § 2244.


 Petitioner was convicted under Article of War 92, 10 U.S.C.A. § 1564, and a dishonorable discharge as part of the sentence was proper. Manual for Courts-Martial, U. S. Army, 1928 (corrected to April 20, 1943) Page 92, Par. 103.


 Manual for Courts-Martial, U. S. Army, 1928 (corrected to April 20, 1943) Page 8, Par. 10. O’Malley v. Hiatt, D.C.M.D.Pa., 74 F.Supp. 44, 50; Hironimus v. Durant, 4 Cir., 168 F.2d 288.